Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is effective as of December 16,
2004, between New Century Financial Corporation, a Maryland corporation (the
“Company”), and Patti M. Dodge (the “Executive”). In consideration of the mutual
covenants and agreements set forth herein, the parties hereto agree as follows:

 

ARTICLE I

EMPLOYMENT

 

The Company hereby employs Executive and Executive accepts employment with the
Company upon the terms and conditions herein set forth.

 

1.1 Employment. The Company hereby employs Executive, and Executive agrees to
serve, as Executive Vice President, Chief Financial Officer of New Century
Financial Corporation, during the term of this Agreement. Executive agrees to
perform such duties as may be assigned to Executive from time to time by the
Executive Management of the Company and the Board of Directors. Executive agrees
to devote substantially her full business time and attention and best efforts to
the affairs of the Company during the term of this Agreement.

 

1.2 Term. Where used, “Term” shall refer to entire period of employment of
Executive by the Company beginning on the Effective Date of this Agreement, and
ending immediately upon the earliest to occur of the following and ending on the
earliest of:

 

  (a) June 30, 2007;

 

  (b) The date of termination of Executive’s employment in accordance with
Article IV of this Agreement,

 

  (c) The date of Executive’s voluntary retirement in accordance with the
Company’s plans and policies; or

 

  (d) The date of Executive’s death.

 

1.3 Extension of Agreement: Unless this Agreement has been terminated pursuant
to Section 1.2 above (and the corresponding provisions of this Agreement), the
Term of this Agreement shall be automatically extended for additional one year
periods unless and until 30 days’ written notice is given either by Executive or
the Company to cease the automatic renewal of this Agreement (the “Notice of
Non-Renewal”). The parties agree, covenant and represent that Executive and the
Company each may decide, in either party’s sole and unfettered discretion, to
issue the Notice of Non-Renewal with or without cause, and with or without prior
notice. In the event either party issues a Notice of Non-Renewal, this Agreement
will continue in full force and effect until the expiration of the Agreement,
and the giving of such notice shall not itself constitute a termination of this
Agreement or a basis for resignation with Good Reason.

 

1



--------------------------------------------------------------------------------

ARTICLE II

COMPENSATION

 

2.1 Base Salary. Effective June 1, 2004 and during the employment of Executive,
the Company shall pay to Executive a base salary at the rate of $250,000.00 per
year during 2004, and thereafter at a rate determined by the Company’s Board of
Directors (the “Base Salary”); provided, however, that Executive’s Base Salary
shall be increased by a minimum of 5.0% per year commencing February 1, 2005.
The Base Salary shall be payable in substantially equal semi-monthly
installments, less all applicable withholdings and deductions.

 

2.2 Bonuses. Executive shall be eligible to participate in a Bonus Plan (the
“Plan”) as established and modified by the Company from time to time. Any bonus
payment is not earned by Executive until the date it is paid. Accordingly,
notwithstanding any other provision of this Agreement or the Plan, it is a
mandatory condition precedent to any bonus payment to which Executive may from
time to time become entitled, that Executive be actively employed by the Company
on a continuing full-time basis, in good standing on the date the bonus is
actually paid to earn and receive the bonus. Executive acknowledges that, among
other things, the bonus is designed primarily as an incentive for Executive to
remain in the Company’s employ during succeeding bonus periods. Bonuses shall
not be prorated or apportioned regardless of the manner in which Executive’s
employment terminates.

 

2.3 Reimbursement of Expenses. Executive shall be entitled to receive prompt
reimbursement of all reasonable expenses incurred by Executive in performing
services hereunder, including all expenses of travel, telephone, entertainment
and living expenses while away from home on business at the request of, or in
the service of, the Company, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Company.

 

2.4 Automobile Expenses. The Company shall provide Executive with an automobile
allowance of $500 per month, less applicable taxes and deductions.

 

2.5 Benefits. Executive shall be entitled to participate in and be covered by
all health, insurance, pension, disability insurance, and other employee plans
and benefits established by the Company (collectively referred to herein as the
“Company Benefit Plans”) on the same terms as are generally applicable to other
senior executives of the Company, subject to meeting applicable eligibility
requirements.

 

2.6 Vacations and Holidays. During Executive’s employment with the Company,
Executive shall be entitled to an annual vacation leave at full pay, such
vacation to be four (4) weeks in each year of the term hereof or such greater
vacation benefits as may be provided for by the Company’s vacation policies
applicable to senior executives. Executive shall be entitled to such holidays as
are established by the Company for all employees.

 

2.7 Withholdings. The Company shall deduct from all payments made to Executive
pursuant to this Agreement all federal and state withholding taxes, old age and
survivors and other social security payments, state disability and other
insurance premium payments required to be withheld by applicable law or as
otherwise agreed between the Company and Executive.

 

2 of 11



--------------------------------------------------------------------------------

ARTICLE III

NON-COMPETITION, CONFIDENTIALITY AND NONDISCLOSURE

 

3.1 Confidentiality. Executive will not during Executive’s employment by the
Company or thereafter at any time disclose, directly or indirectly, to any
person or entity or use for Executive’s own benefit any trade secrets or
confidential information relating to the Company’s business operations,
marketing data, business plans, strategies, employees, negotiations and
contracts with other companies, or any other subject matter pertaining to the
business of the Company or any of its clients, customers, consultants,
licensees, or affiliates, known, learned, or acquired by Executive during the
period of Executive’s employment by the Company (collectively “Confidential
Information”), except as may be necessary in the ordinary course of performing
Executive’s particular duties as an employee of the Company.

 

3.2 Return of Confidential and Trade Secret Material. Executive shall promptly
deliver to the Company upon termination of Executive’s employment with the
Company, whether or not for cause and whatever the reason, or at any time the
Company may so request, all originals and copies in written form and on computer
disks, of memoranda, notes, records, reports, manuals, and/or any other
documents or data of a confidential nature belonging to the Company, in addition
to delivering and agreeing not to disclose the following trade secret material
and information:

 

  (a) All non-public Financial Information and strategic planning materials. All
computer programs and databases belonging to the Company, including, but not
limited to:

 

  (i) New Century’s AE Lounge;

 

  (ii) New Century’s database applications for integrating data for marketing,
sales, and loan origination systems into a real-time data system, including
applications to map brokers and applications for Account Executives to manage
their territories;

 

  (iii) Loan pricing models;

 

  (iv) Automated systems for underwriting and appraisal; and

 

  (v) Information contained in New Century’s data warehouse and marketing
databases.

 

  (b) All Company loan characteristics reports for production by product and
credit grade.

 

  (c) All preferences of investors for purchasing loan pools.

 

  (d) All employee lists and employee contact information (including, but not
limited to, positions held and home telephone numbers).

 

  (e) All information regarding borrowers of the Company.

 

  (f) All sales and marketing programs and strategies of the Company.

 

  (g) All information regarding the compensation structure for, and amounts paid
to, Company employees.

 

3 of 11



--------------------------------------------------------------------------------

  (h) All information on the productivity of Company employees, including, but
not limited to, information regarding the highest producing Account Executives
and Loan Advisors.

 

  (i) All account retention programs for the Company’s Account Executives and
Loan Advisors.

 

  (j) All business practices and methodologies of the Company, which include,
but are not limited to:

 

  (i) The flow used to process loans;

 

  (ii) Organizational structure and practices within the production groups;

 

  (iii) Operational practices to ensure proper handling of risks associated with
appraisals and loan originations; and

 

  (iv) New Century’s flash report and other informational reports designed to
track the performance of New Century’s products.

 

  (k) All business studies performed by the Company to:

 

  (i) Improve marketing strategies and techniques; and

 

  (ii) Improve market awareness and concentration.

 

  (l) All broker lists and broker information, including, but not limited to:

 

  (i) Identities of current and prospective brokers;

 

  (ii) Broker reports;

 

  (iii) Broker contact information, including identities of contact persons for
brokers;

 

  (iv) Broker fundings;

 

  (v) Broker affiliations with Account Executives;

 

  (vi) Broker business volume;

 

  (vii) Broker pricing specials;

 

  (viii) Preferences and requirements of brokers with respect to products,
services, terms, pricing information, and other matters; and

 

  (ix) Broker status information.

 

3.3 No Competing Employment. During the term of this Agreement and, (i) if
Executive terminates this Agreement, for a period ending one year thereafter,
or, (ii) if longer, for any period during which Executive receives any
compensation from the Company hereunder (the “Restricted Period”), Executive
shall not, unless she receives the prior written consent of the Company,
directly or indirectly own an interest in, manage, operate, join, control, lend
money or render financial assistance to, as an officer, employee, partner,
stockholder, consultant or otherwise, any individual, partnership, firm,
corporation or other business organization or entity that, at such time directly
competes with, or intends to compete with, the Company or its affiliates in the
business of, underwriting, purchasing, securitizing, selling or servicing
subprime credit grade secured loans or any other principal line of business
engaged in by the Company at the time of such termination (a “Competing
Company”). Notwithstanding the foregoing,

 

4 of 11



--------------------------------------------------------------------------------

Executive shall be entitled to own up to 5% of the outstanding securities of any
entity if such securities are registered under Section 12(b) or (g) of the
Securities Exchange Act of 1934, as amended, and, upon approval of the Company’s
Board of Directors, Executive shall be entitled to purchase securities of a
Competing Company entity if such securities are offered to investors
irrespective of any employment or other participation in the entity by the
investor.

 

3.4 Prohibition on Solicitation of Customers. During the term of Executive’s
employment with the Company and for a period of one year thereafter or, if
longer, for any period during which Executive receives any compensation from the
Company hereunder, Executive shall not, directly or indirectly, either for
Executive or for any other person or entity, solicit any person or entity to
terminate such person’s or entity’s contractual and/or business relationship
with the Company, nor shall Executive interfere with or disrupt or attempt to
interfere with or disrupt any such relationship. Executive also shall not
solicit or interfere with the contractual relationship with vendors of the
Company.

 

3.5 Prohibition on Solicitation of the Company’s Employees or Independent
Contractors After Termination. During the term of Executive’s employment with
the Company and for a period of one year thereafter or, if longer, for any
period during which Executive receives any compensation from the Company
hereunder, Executive will not directly or indirectly solicit any of the
Company’s employees, agents, or independent contractors to leave the employ of
the Company for a competitive company or business.

 

3.6 Right to Injunctive and Equitable Relief. Executive’s obligations not to
disclose or use Confidential Information and to refrain from the solicitations
described in this Article III are of a special and unique character, which gives
them a peculiar value. The Company cannot be reasonably or adequately
compensated in damages in an action at law in the event Executive breaches such
obligations, and the breach of such obligations would cause irreparable harm to
the Company. Therefore, Executive expressly agrees that the Company shall be
entitled to injunctive and other equitable relief without bond or other security
in the event of such breach in addition to any other rights or remedies which
the Company may possess. Furthermore, the obligations of Executive and the
rights and remedies of the Company under this Article III are cumulative and in
addition to, and not in lieu of, any obligations, rights, or remedies created by
applicable law relating to misappropriation or theft of trade secrets or
confidential information.

 

3.7 No Violation of Other Agreements. Executive represents that her performance
of all the terms of this Agreement and as an employee of the Company does not
and will not breach any agreement to (i) not compete or interfere with the
business of a former employer (which term for purposes of this Section 3.7 shall
also include persons, firms, corporations and other entities for which Executive
has acted as an independent contractor or consultant), (ii) not solicit
employees, customers or vendors of any former employer or (iii) keep in
confidence proprietary information acquired by Executive in confidence or in
trust prior to Executive’s employment with the Company. Executive represents and
warrants to and covenants with the Company that Executive will not bring to the
Company any materials or documents of a former employer containing confidential
or proprietary information that is not generally available to the public, unless
Executive shall have obtained express written authorization from any such former
employer for their possession and use.

 

5 of 11



--------------------------------------------------------------------------------

ARTICLE IV

TERMINATION

 

4.1 Definitions. For purposes of this Article IV, the following definitions
shall apply to the terms set forth below:

 

(a) Cause. “Cause” shall be defined as follows:

 

  (i) Executive’s conviction for, indictment regarding (or its procedural
equivalent), or the entering of a guilty plea (or plea of nolo contendere) to,
any crime with respect to which imprisonment is a possible punishment (whether
or not actually imposed), which involves moral turpitude or which might, in the
opinion of the Company, cause embarrassment to the Company;

 

  (ii) Actions by Executive during the term of this Agreement involving willful
malfeasance or gross negligence in the performance of Executive’s duties
hereunder which could be materially and demonstrably injurious to the Company;

 

  (iii) Executive’s refusal to perform the duties of her position as proscribed
by the Executive Management of the Company, and/or Executive’s failure to
perform the duties of her position in a manner deemed satisfactory by the
Executive Management of the Company;

 

  (iv) Executive’s commission of an act of fraud, embezzlement, theft or
dishonesty against the Company or any of its affiliates, or the discovery that
such misconduct has occurred in the past,

 

  (v) Executive’s breach of any material term of this Agreement or failure or
refusal to perform any material obligation or duty as required by this
Agreement; and/or

 

  (vi) Executive’s violation of any reasonable rule or regulation of the Company
applicable to Executive.

 

(b) Disability. “Disability” shall mean a physical or mental incapacity as a
result of which Executive becomes unable to continue the proper performance of
her duties hereunder in substantially a full time capacity (reasonable absences
because of sickness for up to ninety (90) consecutive days excepted, provided,
however, that any new period of incapacity or absences shall be deemed to be
part of a prior period of incapacity or absences if the prior period terminated
within ninety (90) days of the beginning of the new period of incapacity or
absence and the new capacity or absence is determined by the Company’s Board of
Directors, in good faith, to be related to the prior incapacity or absence.)

 

(c) Good Reason. “Good Reason” shall mean any of the following:

 

  (i) Any assignment of duties to Executive by the Company’s Board of Directors
that constitutes a substantial diminution of Executive’s position, duties,
responsibilities or status with the Company from those in effect as of the date
of this Agreement;

 

6 of 11



--------------------------------------------------------------------------------

  (ii) Any substantial diminution in Executive’s titles or offices with the
Company, except in connection with a termination of Executive’s employment for
Cause, Disability, retirement or Executive’s death; and/or

 

  (iii) Any failure by the Company to comply with any material provision of this
Agreement which has not been cured within 30 days after written notice of such
noncompliance has been given by Executive to the Company.

 

4.2 Termination by Company. The Company may terminate Executive’s employment
hereunder immediately for Cause. Subject to the other provisions contained in
this Agreement, the Company may terminate this Agreement for any reason other
than Cause upon 30 days’ written notice to Executive.

 

4.3 Termination by Executive. Executive may terminate this Agreement upon 30
days’ written notice to the Company.

 

4.4 Benefits Received Upon Termination.

 

(a) If Executive’s employment is terminated by the Company for Cause, or if this
Agreement is terminated by Executive without Good Reason, then the Company shall
pay Executive (i) her Base Salary through the effective date of such
termination, and (ii) any vacation earned but not taken through the effective
date of such termination (collectively referred to as “Accrued Obligations”).
The Company shall thereafter have no further obligations to Executive under this
Agreement and specifically, has no obligation to pay any unearned bonus or other
benefit of employment

 

(b) If Executive’s employment is terminated by the Company without Cause, or if
this Agreement is terminated by Executive for Good Reason, or if Executive’s
employment is terminated as a result of a Change in Control, then the Company
shall:

 

  (i) pay to Executive within two business days following the date of
termination all Accrued Obligations through the end of the month during which
such termination occurs;

 

  (ii) pay to Executive as severance pay (a) the Executive’s Base Salary in
effect as of the date of termination for a period equal to the sum of one (1)
year, such payments to be made in equal installments in accordance with the
Company’s usual payroll practices until expiration of the severance period, plus
(b) the equivalent amount of Executive’s bonus received in the prior six-month
period. Such payments are to be made in accordance with the Company’s usual
payroll practices. During any period of severance pay hereunder, Executive shall
not be entitled to receive any bonus, health insurance, life insurance or other
benefit of employment.

 

7 of 11



--------------------------------------------------------------------------------

(c) Termination Because of Employee Disability. Should Executive become disabled
from performing her duties hereunder as defined above, Executive acknowledges
that her employment may be terminated anytime thereafter if such disability
continues; provided that, during the period of the disability prior to such
termination of employment, Executive shall continue to receive all compensation
and benefits as if she were actively employed less any sums received directly by
the Executive, if any, under any policy or policies of disability income
insurance purchased by the Company. In the event of such termination,
Executive’s rights to receive any salary or payments under this Agreement shall
terminate but Executive shall have the right to continue to receive any and all
payments made by an insurance company under any and all policies of disability
insurance purchased by the Company. Executive’s rights under any Company Benefit
Plans will be those rights accorded to any terminated employee under the plan
provisions and applicable law. Executive will remain entitled to receive any
benefits under state disability or worker’s compensation laws.

 

(d) Termination Because of Executive’s Death. In the event of Executive’s death
during the term of this Agreement, this Agreement shall automatically terminate.
The Company shall pay to Executive’s estate all Accrued Obligations through the
date of death, and Executive’s estate shall be entitled to receive any vested
benefits under the terms of any Company Benefit Plans.

 

4.5 Notwithstanding the foregoing, if prior to expiration of the period of
salary continuation referred to in section 4.4, subsection (b)(ii) above,
Executive commences employment that the Board of Directors deems to be in
competition with the Company’s business, or Executive fails to comply with the
Non-Competition, Confidentiality and Nondisclosure terms listed in Article III,
the payments and benefits described in section 4.4, subsection (b)(ii) shall
cease immediately upon Executive’s commencement of such competing employment or
actions in violation of Executive’s obligations under Article III.

 

ARTICLE V

ASSUMPTION OF OBLIGATIONS BY SUCCESSOR TO COMPANY

 

5.1 Assumption of Obligations. The Company will advise any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, of the
obligations arising from this Agreement. If the nature of the transaction does
not already obligate the successor to assume all obligations under this
Agreement, then the Company will utilize its best efforts to obtain the
agreement of the successor or assign to assume all the obligations arising from
this Agreement expressly, absolutely and unconditionally, and to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place. Any
failure of the Company to obtain such agreement prior to the effectiveness of
any such succession or assignment shall be deemed to be a material breach of
this Agreement. The Executive, may, at Executive’s sole option, refuse any such
assignment of this Agreement, and such refusal will be treated as a voluntary
resignation of employment. The obligations of this Article shall apply equally
to the Company as herein before defined, and any future successor or assign to
its business which executes and delivers the agreement provided by the Company
pursuant to this Article or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law (i.e. the obligation to obtain
the agreement of a potential second successor is assumed by the first successor
when it assumes the obligations of

 

8 of 11



--------------------------------------------------------------------------------

this Agreement). The obligations of this Article shall also apply to any
corporation (i.e. subsidiary or affiliated company) where the Company owns the
majority of the voting securities of the corporation and the corporation becomes
the employer for Executive at any time during the term of this Agreement.

 

5.2 Beneficial Interests. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts are still payable to her hereunder, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive’s devisee, legatee, or other
designee or, if there be no such designee, to the Executive’s estate.

 

ARTICLE VI

GENERAL PROVISIONS

 

6.1 Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return receipt requested, postage prepaid, as follows:

 

If to the Company:

     New Century Financial Corporation        18400 Von Karman, Suite 1000  
     Irvine, CA 92612        Attn: General Counsel, Legal Department

If to the Executive:

     Patti M. Dodge        26 Oroville        Irvine, CA 92602

 

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

6.2 No Waivers. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

6.3 Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to the
principles of conflict of laws.

 

6.4 Severability or Partial Invalidity. The invalidity or unenforceability of
any provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

 

9 of 11



--------------------------------------------------------------------------------

6.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

6.6 Captions. The captions and paragraph numbers appearing in this Agreement are
inserted for the reader’s convenience, and in no way define, limit, construe or
describe the scope or intent of the provisions of this Agreement

 

6.7 Legal Fees and Expenses. Should any party institute any action or proceeding
to enforce this Agreement or any provision hereof, or for damages by reason of
any alleged breach of this Agreement or of any provision hereof, or for a
declaration of rights hereunder, the prevailing party in any such action or
proceeding shall be entitled to receive from the other party all costs and
expenses, including reasonable attorneys’ fees, incurred by the prevailing party
in connection with such action or proceeding.

 

6.8 Entire Agreement. This Agreement constitutes the entire agreement of the
parties and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings, and negotiations between the parties with respect to
the subject matter hereof, except that the parties acknowledge that they have in
the past and may in the future enter into Stock Option Agreement(s) reflecting
stock option awards to Executive. This Agreement is intended by the parties as
the final expression of their agreement with respect to such terms as are
included in this Agreement and may not be contradicted by evidence of any prior
or contemporaneous agreement. The parties further intend that this Agreement
constitutes the complete and exclusive statement of its terms and that no
extrinsic evidence may be introduced in any judicial proceeding involving this
Agreement.

 

6.9 Assignment. This Agreement and the rights, duties, and obligations hereunder
may not be assigned or delegated by any party without the prior written consent
of the other party and any such attempted assignment and delegation shall be
void and be of no effect. Notwithstanding the foregoing provisions of this
Section 6.9, the Company may assign or delegate its rights, duties, and
obligations hereunder to any person or entity which succeeds to all or
substantially all of the business of the Company through merger, consolidation,
reorganization, or other business combination or by acquisition of all or
substantially all of the assets of the Company; provided that such person
assumes the Company’s obligations under this Agreement in accordance with
Section 5. 1.

 

6.10 Arbitration. All disputes, controversies, and claims between Executive and
the Company, or any of its officers, directors, employees, or agents in their
capacity as such, that arise under or are related to this Agreement or
Executive’s employment shall be submitted to binding arbitration pursuant to the
Arbitration Agreement attached hereto as Exhibit “A” and incorporated herein by
reference.

 

10 of 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the effective
date first written above.

 

Dated: December 16, 2004.

 

/s/ Patti M. Dodge

--------------------------------------------------------------------------------

   

Executive

   

Patti M. Dodge

   

26 Oroville

   

Irvine, CA 92602

Dated: December 16, 2004.

  NEW CENTURY FINANCIAL CORPORATION     By:  

/s/ Edward Gotschall

--------------------------------------------------------------------------------

        Edward Gotschall

 

11 of 11



--------------------------------------------------------------------------------

EXHIBIT “A”

 

AGREEMENT TO ARBITRATE

 

As an express condition of employment at New Century Financial Corporation (the
“Company”), the Company and Patti M. Dodge (“Executive”) hereby mutually agree
that any Claims or Controversies arising out of or relating to this Employment
Agreement or Executive’s employment, termination of employment or receipt of
employment benefits, including but not limited to, restricted stock or stock
options, that Executive may have in the future against the Company or its
officers, directors, employees, or agents in their capacity as such, or that the
Company may have against Executive, whether based upon common law or federal,
state, or local statutes or regulations, shall be resolved through binding
arbitration. Executive and the Company acknowledge that this Agreement to
Arbitrate means that Executive and the Company are relinquishing their rights to
either a jury trial or court trial for the resolution of any claims that
Executive and the Company may have against the other.

 

Claims or Controversies arising out of Executive’s employment, or its
termination, means and includes all claims of harassment and/or discrimination
(including sexual harassment and harassment or discrimination based on race,
color, religion, age, sex, sexual orientation, ancestry, national origin,
marital status, military service, pregnancy, physical or mental disability,
medical condition or any other protected class or condition), breach of any
contract or covenant (express or implied), tort claims, wrongful termination,
whistle-blowing and all other claims relating to or stemming from Executive’s
employment, or its termination, except as excluded in the following paragraph.

 

Claims not covered by this Agreement to Arbitrate are (1) claims covered by the
Workers’ Compensation Act, (2) claims for unemployment benefits, and (3) claims
for injunctive and/or other equitable relief, including but not limited to those
orders sought pursuant to (a) the California Code of Civil Procedure Sections
527.6 and 527.8 to restrain further violence or harassment or threats of
violence or harassment, and (b) the Uniform Trade Secrets Act and related laws
to stop or prevent unfair competition and/or the use or improper disclosure of
trade secrets or confidential information.

 

The party desiring to initiate arbitration shall do so by sending written notice
of an intention to arbitrate by registered or certified mail to the other party.
The written notice shall contain a description of the nature of all Claims or
Controversies asserted and the facts upon which such claims are based.

 

All Claims or Controversies shall be submitted to a single neutral arbitrator.
The arbitration shall take place before JAMS/ENDISPUTE in Orange County,
California, unless otherwise mutually agreed. The arbitrator shall be mutually
agreed-upon by Executive and the Company pursuant to JAMS’s rules. If Executive
and the Company cannot agree upon an arbitrator, the selection process shall be
governed by the rules and procedures of JAMS/ENDISPUTE . Regardless of the
arbitrator chosen, the arbitration proceedings shall be governed by the then
current procedural rules of JAMS/ENDISPUTE governing the resolution of
employment disputes, except that if a contrary rule exists: (1) all monetary or
provisional remedies available under applicable

 

A-1



--------------------------------------------------------------------------------

state or federal statutory law or common law will remain available to both
parties, (2) except as mutually agreed upon by the parties, there will be no
limitation on discovery beyond that which exists in cases litigated in Orange
County Superior Court, and (3) the California Rules of Evidence shall apply to
the arbitration hearing.

 

The arbitration fees will be borne exclusively by the Company; however, each
party to the arbitration shall pay that party’s own costs, attorneys’ fees and
witness fees, if any. The arbitrator may, in his or her discretion, award
attorneys’ fees and costs, in whole or part, to the prevailing party in a manner
consistent with applicable law and the terms of the Agreement.

 

The arbitrator may grant any remedy or relief available under law, without
limitation, that the arbitrator determines to be just and equitable based on the
evidence introduced at the hearing and any logical and reasonable inferences
therefrom. The decision shall be made in writing and contain a concise statement
of the reasons in support of the decision. The decision shall be signed by the
arbitrator and mailed to each party. The decision may be judicially enforced
(confirmed, corrected or vacated) pursuant to California Code of Civil Procedure
Section 1285 et seq. The decision is final and binding and there is no direct
appeal from the decision on the grounds of error in the application of law.

 

This Agreement to Arbitrate and arbitration procedure is intended to be the
exclusive method of resolving all Claims or Controversies as described above
between Executive and the Company. Should either party pursue any other legal or
administrative action against the other regarding any matter subject to this
arbitration clause, the other party shall be entitled to recover its costs,
including reasonable attorneys’ fees, incurred in defending such action.

 

If any provision of this Agreement is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of the Agreement.

 

This is the complete agreement between the parties on the subject of arbitration
of the described Claims or Controversies and supersedes any prior or
contemporaneous oral or written understandings on the subject.

 

A-2



--------------------------------------------------------------------------------

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT TO

ARBITRATE, THAT I UNDERSTAND ITS TERMS AND THAT BY SIGNING THIS

AGREEMENT, I AM GIVING UP MY RIGHT TO A JURY TRIAL. I HAVE

ENTERED INTO THIS AGREEMENT VOLUNTARILY AND NOT IN RELIANCE

ON ANY PROMISE OR REPRESENTATIONS OF THE COMPANY OTHER THAN

THOSE CONTAINED IN THIS AGREEMENT.

 

Dated: December 16, 2004.

 

/s/ Patti M. Dodge

--------------------------------------------------------------------------------

   

Executive

   

Patti M. Dodge

Dated: December 16, 2004.

 

NEW CENTURY FINANCIAL CORPORATION

   

By:

 

/s/ Edward Gotschall

--------------------------------------------------------------------------------

       

Edward Gotschall

 

A-3